Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Information Disclosure Statement
The information disclosure statement filed June 18, 2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  
There was no copy of the non-patent literature from the website http://www.mysticwish.co.uk/crystals... provided in the original submission.  It has been placed in the application file, but the information referred to therein has not been considered.
Specification
The disclosure is objected to because of the following informality: Paragraph 35 Line 3 could read, “The groove may be on a single side ….”  Appropriate correction is required.



Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "108" and "112" have both been used to designate mounting structure [Paragraph 33 Lines 7-8].
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “112” has been used to designate both mounting structure and slot (Paragraph 33 Line 8 and Paragraph 34 Line 3).  A slot can be a mounting structure, but the two are different entities.
The drawings are objected to because Figure 7, the term “cap cap” could be written as “cap”.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
Claim Objections
Claims 11, 19, and 20 are objected to because of the following informalities.  Appropriate correction is required.
Claim 11 Line 2 could read “…configured to slide into a slot in the mounting structure.”
Claim 19 Line 6 could read “…including [[a]] an upper portion and a lower portion ….”
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8, 12-14, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoffman (5,769,680).
Re Claim 1, Hoffman – a drinking vessel with a display chamber – discloses a beverage container [10] having a mounting structure [40] disposed on a lower portion thereof, the mounting structure being configured to releasably hold a crystal [22, Col. 4 Lines 62-65].  The examiner notes the crystal or ornament can be releasable from the mounting structure.

Re Claim 12, Hoffman discloses the crystal can be removed from the beverage container without removing or damaging the mounting structure [Col. 4 Lines 62-65].
Re Claim 13, Hoffman discloses the mounting structure includes a slot [44] defined by at least one arm [46, Fig. 2].
Re Claim 14, Hoffman discloses a method for removably holding a crystal in a beverage container, the method comprising: selecting a beverage container [10] having a mounting structure [40] disposed therein; and sliding a portion of the crystal [22] into the mounting structure such that the mounting structure holds the crystal within the beverage container [Col. 4 Lines 62-65].
Re Claim 18, Hoffman discloses loosening the mounting structure and removing the crystal [Col. 4 Lines 62-65].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 3, 9-11, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman as applied to Claims 1, 8, and 14 above, respectively, in view of Leslie-Shattenkirk (10,427,835) [Leslie].
Re Claim 2, Hoffman does not expressly disclose that the mounting structure includes a slot for receiving the crystal.  However, Leslie – a container with an interchangeable display – discloses a mounting structure [Leslie, 22] with a slot for receiving a crystal [Leslie, 18, Fig. 3, and Col. 3 Lines 16-19].  The Applicant believes the claimed invention has an improvement over the prior art, when the prior art already discloses the slot in the mounting structure for the crystal.  See MPEP 2143 (I)(C).  One of ordinary skill would be able to modify the mounting structure of the Hoffman beverage container to have a slot to receive the crystal, before the effective filing date of the invention with predictable and obvious results, for “an interchangeable crystal display removable secured to a surface of the container base ….” [Leslie, Col. 1 Lines 33-34]

    PNG
    media_image1.png
    319
    300
    media_image1.png
    Greyscale


Re Claims 9, 10, and 15, Hoffman does not expressly disclose that the method includes selecting a crystal having a groove formed in the crystal, and wherein the mounting structure includes a slot for receiving a portion of the crystal.  However, Leslie discloses selecting a crystal [Leslie, 18] having an annual groove [Leslie, 20, Fig. 5] formed in the crystal and wherein the mounting structure includes a slot [Leslie, 24] for receiving a portion of the crystal [Leslie, Col. 2 Lines 51-56].  The Applicant believes the claimed invention has an improvement over the prior art, when the prior art already discloses the crystal has a groove in the bottom, and a slot in the mounting structure to receive the crystal.  See MPEP 2143 (I)(C).  One of ordinary skill would be able to modify the crystal in the Hoffman container to have a groove to be received in a slot of the mounting structure, before the effective filing date of the invention with predictable 
Re Claim 16, Hoffman in view of Leslie discloses the claimed invention according to Claim 15 above; further, the combination discloses the mounting structure includes an upper portion [Leslie, 22] and a base member [Leslie, 12], the upper portion being adjustably connected to the base member [Leslie, Col. 3 Lines 16-19].
Re Claim 11, Hoffman does not expressly disclose that the crystal has a base configured to slide into the slot in the mounting structure.  However, Leslie discloses the crystal [Leslie, 18] has a base configured to slide into the slot in the mounting structure [Leslie, 22, Fig. 3, and Col. 3 Lines 16-19].  The Applicant believes the claimed invention has an improvement over the prior art, when the prior art already discloses the slot in the mounting structure for the crystal.  See MPEP 2143 (I)(C).  One of ordinary skill would be able to modify the mounting structure of the Hoffman beverage container to have a slot to receive the crystal, before the effective filing date of the invention with predictable and obvious results, for “an interchangeable crystal display removable secured to a surface of the container base ….” [Leslie, Col. 1 Lines 33-34] 
Claims 4-6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman in view of Leslie as applied to claims 3 and 15 above, respectively, and further in view of Sorensen et al. (2016/0249755) [Sorensen].
Re Claim 4, the Hoffman and Leslie combination does not expressly disclose that the upper portion and the base member are in threaded engagement with one another.  However, Sorensen – a stackable container system with a threaded base structure – discloses the upper portion [Sorensen, 104] and the base member [Sorensen, 103] are 
Re Claims 5 and 6, Hoffman in view of Leslie in view of Sorensen discloses the claimed invention according to Claim 4 above, further, the combination discloses the upper portion includes an annular flange [Sorensen, 141] and wherein the base member includes a post [Sorensen, 125] which extends upwardly within the area circumscribed by the annular flange, and the upper portion includes a slot and wherein rotating the upper portion causes the post to extend into the slot [Sorensen, Paragraph 34 Lines 27-33, and Paragraph 35 Lines 20-23].
Re Claim 17, the Hoffman and Leslie combination does not expressly disclose that the upper portion has an annular flange which extends into a void in the base member and wherein the base member has a post which is circumscribed by the annual flange, and the method includes rotating the upper portion until the post comes into contact with the crystal.  However, Sorensen discloses the combination discloses the upper portion includes an annular flange [Sorensen, 141] and wherein the base member .
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hoffman as applied to claim 1 above in view of Lee (6,066,021).
Hoffman does not expressly disclose that the mounting structure is generally transparent; however, Lee – a glass drinking vessel with an ornament – discloses the mounting structure is transparent [Lee, 21, Col. 2 Lines 16-19].  The Applicant believes the claimed invention has an improvement over the prior art, when the prior art already discloses the base structure as being transparent.  One of ordinary skill would be able to modify the mounting structure of the Hoffman container to be transparent, before the effective filing date of the invention with predictable and obvious results, “so that beautiful changes of the liquid in the ornamental housing can be seen from outside of the bottom or base portion of the glass drinking vessel.” [Lee, Col. 1 Lines 37-39]

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Hoffman in view of Beneziat et al. (4,410,085) [Beneziat] and further in view of Leslie.
Hoffman discloses a beverage container [10] having: a housing with an upper opening and a lower opening [Fig. 2]; and a bottom cap [40] attachable to the housing to cover the bottom opening; the bottom cap including a mounting structure for receiving a crystal [22, Fig. 2].
Hoffman does not expressly disclose a top cap attachable to the housing to cover the upper opening; however, Beneziat – a drinking goblet – discloses a beverage container with a lid [Beneziat, 7].  The Applicant believes the claimed invention has an improvement over the prior art, when the prior art already discloses a lid to cover the upper opening of the container.  See MPEP 2143 (I)(A).  One of ordinary skill would be able to add the upper opening of the container with a heat-sealed lid, before the effective filing date of the invention with predictable and obvious results, “so as to container the second constituent of the drink around the said flask.” [Beneziat, Col. 1 Lines 32-33]
The Hoffman and Beneziat combination does not expressly disclose the mounting structure including a an upper portion and a lower portion with a void formed therebetween, and wherein at least one of the upper portion and the lower portion is movable with respect to the other of the upper portion and the lower portion to secure the base portion of the crystal between the upper portion and the lower portion.  However, Leslie discloses the mounting structure includes an upper portion [Leslie, 22] and a base member [Leslie, 12], the upper portion being adjustably connected to the 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hoffman in view of Beneziat in view of Leslie as applied to claim 19 above, and further in view of Sorensen.
The Hoffman, Beneziat, and Leslie combination does not expressly disclose the upper portion and the base member are in threaded engagement with one another.  However, Sorensen – a stackable container system with a threaded base structure – discloses the upper portion [Sorensen, 104] and the base member [Sorensen, 103] are in threaded engagement with one another [Sorensen, by 125 and 141, Paragraph 35 Lines 20-23].  The examiner notes Hoffman and Sorensen are from the art of beverage containers with mounting structures on the base of the beverage container.  See MPEP 2141.01(a)(IV) and 2143 (I)(F).  The Applicant believes the claimed invention has an improvement over the prior art, when the prior art already discloses the base and the upper portion of the mounting structure are threaded together.  One of ordinary skill would be able to modify the mounting structure of the Hoffman container to have an upper and lower threaded portion for the structure, before the effective filing date of the .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HICKS whose telephone number is (571)270-1893.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/ROBERT J HICKS/Primary Examiner, Art Unit 3736